Exhibit 10(a)(3)

FIRST AMENDMENT

OF THE

STEPAN COMPANY DIRECTORS DEFERRED COMPENSATION PLAN

(Amended and Restated as of January 1, 2005)

WHEREAS, Stepan Company (the “Company”) has established and maintains the Stepan
Company Directors Deferred Compensation Plan, as amended and restated as of
January 1, 2005 (the “Plan”); and

WHEREAS, the Company now desires to amend the Plan to comply with Section 409A
of the Internal Revenue Code;

NOW, THEREFORE, BE IT RESOLVED, that effective January 1, 2005, the Plan is
amended as follows:

1.    Section 6(c) of the Plan is hereby amended by adding at the end of the
second sentence thereof the following:

“or for such other reasons as the Board determines necessary or desirable for
the administration of the Plan.”

2.    Section 8(b) of the Plan is hereby amended by adding the following new
sentence at the end thereof:

“The amount of each such installment payment shall be calculated by dividing the
balance credited to the Participant’s Deferred Compensation Accounts to which
the election applies at the time of each such payment by the number of remaining
installments (including the current installment). For purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), each such
installment payment shall be a separate payment and not one of a series of
payments treated as a single payment.”

3.    Section 8(g) of the Plan is hereby amended in its entirety so that as
amended, Section 8(g) shall read as follows:

 

  “g.

Delay for Specified Employees. Notwithstanding anything in the Plan to the
contrary, no payment that is paid by reason of a director’s separation of
service from the Company shall be made to any director who is a “Specified
Employee” as of the date of such director’s separation from service until the
earlier of (i) the first day of the seventh month after the date of the
director’s separation from service, or (ii) the date of the director’s death.
Any payment that would otherwise have been made during this period shall instead
be aggregated and paid to the director (or, in the case of the director’s death,
his or her surviving spouse, if there be one, or if not, to the director’s
estate) in the form of a single lump sum upon the earlier of the dates specified
in the preceding sentence. “Specified Employee” for purposes of the Plan means,
during the 12-month period beginning on April 1st of 2005 or of any subsequent



--------------------------------------------------------------------------------

 

calendar year, a director who met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (applied in accordance with the regulations
promulgated thereunder and without regard to Code Section 416(i)(5)) for being a
“key employee” at any time during the 12-month period ending on the
December 31st immediately preceding such April 1st. Notwithstanding the
foregoing, a director who otherwise would be a Specified Employee under the
preceding sentence shall not be a Specified Employee for purposes of the Plan
unless, as of the date of the director’s separation from service, stock of the
Company (or any other entity treated as a single employer with the Company under
Code Section 414(b) or (c)) is publicly traded on an established securities
market or otherwise.”

4.    Section 8(h) of the Plan is hereby amended in its entirety so that as
amended, Section 8(h) shall read as follows:

 

  “h. Permitted Delays in Payment. Payments to a director under the Plan will be
delayed under any of the circumstances specified in Subsections (i) through
(ii) below or as provided in Section 16.

 

  i. Payments that would violate Applicable Law.    Payment of a director’s
Deferred Compensation Account will be delayed where the Board reasonably
anticipates that the making of the payment would violate Federal securities laws
or other applicable law; provided that such payment will be made at the earliest
date at which the Directors reasonably anticipates that the making of the
payment would not cause such violation. For purposes of this subsection (i), the
making of a payment that would cause inclusion in the director’s gross income or
the application of any penalty or other provision of the Code is not treated as
a violation of applicable law.

 

  ii. Other Payments.    The Board shall be permitted to delay a payment of a
director’s Deferred Compensation Account upon such other events and conditions
as may be prescribed under Code Section 409A and any regulations or other
generally applicable official guidance issued thereunder.”

5.    Section 8(j) of the Plan is hereby amended by deleting the last sentence
thereof and inserting in lieu thereof the following:

“Any amount credited to a director’s Deferred Compensation Account after the
last to die of the director or his spouse shall be continued to be paid on the
same basis as provided above to such person’s estate.”

6.    Section 9(d) of the Plan is hereby amended in its entirety so that as
amended, Section 9(d) shall read as follows:

 

- 2 -



--------------------------------------------------------------------------------

  “d. Notwithstanding Section 8 of the Plan, the Stock Award shall be payable to
the non-employee director on his or her separation from service from the
Company, in a single lump sum payment, and shall be made only in shares of
Stepan Company Common Stock. In the event of the non-employee director’s death
before all such amounts have been so paid or in the event of the non-employee
director’s death occurs before the director has incurred a separation from
service, the unpaid balance of the Common Stock Account attributable to Stock
Awards shall be paid on the non-employee director’s death to the non-employee
director’s surviving spouse, if there be one, or if not, to the director’s
estate in a single lump sum payment made in shares of Stepan Company Common
Stock.”

7.    Section 11 of the Plan is hereby amended in its entirety so that as
amended, Section 11 shall read as follows:

 

  “11. Separation of Service.    “Separated from Service” and variations thereof
for purposes of the Plan means a “separation from service” within the meaning of
Code Section 409A and the regulations promulgated thereunder, including a
separation by reason of the director’s retirement or termination of service with
the Company for any other reason, but excluding a termination of service due to
death.”

8.    The Plan is hereby amended to add to the Plan after Section 14 three new
sections as follows:

 

  “15. Section 409A of the Code.    It is intended that the Plan (including any
amendments thereto) comply with the provisions of Section 409A of the Code so as
to prevent the inclusion in gross income of any amounts accrued hereunder in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise be actually distributed or made available to non-employee
directors. The Plan shall be interpreted, construed and administered in a manner
that will comply with Section 409A of the Code, including final regulations or
any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto. Notwithstanding any other provision of the
Plan, the Company does not guarantee any particular tax result for any director
or beneficiary with respect to participation in or payments under the Plan, and
each director or beneficiary shall be responsible for any taxes imposed on the
director or beneficiary with respect to such participation or payments under the
Plan.”

 

  “16.

Timing of Payments.    Notwithstanding any provision of the Plan to the
contrary, a distribution to be made as of a specified date or within a specified
period under Section 8 or 9 shall be made on the date or within the period
specified or as soon as administratively practicable thereafter, but in no event
later than the last day of the same calendar year in which such date or period
occurs. In addition, if calculation of the amount of a

 

- 3 -



--------------------------------------------------------------------------------

 

payment is not administratively practicable due to events beyond the control of
the non-employee director or his or her beneficiary or if making of a payment
would jeopardize the ability of the Company to continue as a going concern, a
payment will be treated as made on the specified date or in the specified period
for purposes of the Plan if the payment is made during the first calendar year
in which the calculation of the amount of the payment is administratively
practicable or in which the making of the payment would not have such effect on
the Company, as the case may be.”

 

  “17. Amendment and Termination.    The Board of Directors of the Company may
from time to time amend the Plan in such respects as it deems advisable and may
terminate the Plan at any time; provided, however, that no such amendment or
termination shall adversely affect any right or obligation with respect to any
amount accrued to a Participant’s Deferred Compensation Accounts under the Plan
without the consent of the Participant or beneficiary, except that the consent
requirement of Participants or beneficiaries shall not apply to any amendment or
termination that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code. Notwithstanding the preceding sentence, the Board of
Directors of the Company, in its sole discretion, may terminate this Plan to the
extent and in the circumstances described in Treas. Reg. § 1.409A-3(j)(4)(ix),
or any successor provision.”

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized officer of the Company has executed this
First Amendment of the Plan on behalf of the Company and has caused its
corporate seal to be affixed this              day of
                                , 2008.

 

    STEPAN COMPANY       By           Its     ATTEST:     By           Its      
   

The undersigned, being all of the participating directors with Deferred
Compensation Account balances under the Plan, hereby consent and agree to the
foregoing First Amendment of the Plan as of this              day of
                                , 2008.

 

                       

 

- 5 -